Anderson, J.,
after stating the facte as above, delivered the opinion of the court.
If McLeod & Q-unter continued as the agents of the Federal ■Insurance Company up to the time of the fire, so far as the policy in question is concerned, their agreement to renew the vacancy permit was binding on the company, and the case stands as if renewed and in force when the fire occurred. “An insurance agent, clothed with authority to- make contracts of insurance, or to issue policies, stands in the stead of the company to the assured. His acts and declarations in reference to such business are the acts and declarations of the company. The company is bound, not only by notice to such agent, but by anything said or done by him in relation to.the contract or risk, either before or after the contract is made.” Rivara v. Insurance Co., 62 Miss. 120; Fire Insurance Co. v. Stein, 88 Miss. 499, 41 South. 66.
Were McLeod & Gunter agents, as to this policy? On this subject we adopt the rule laid down by the South Carolina court in Wilson v. Commercial Union Insurance Co., 51 S. C. 540, 29 S. E. 245, 64 Am. St. Rep. 700, in this language: “When the plaintiff proved, and tire defendant admitted, that Jerome P. Chase & Sons were the agents of defendant, and as such dealt with the plaintiff in relation to the issuing of the policy, there-was clearly established an agency by said firm with the defendant. Now, when did that agency cease, so far as the plaintiff was concerned ? Was it in the power of the defendant to quietly and secretly withdraw its agency from Chase & Sons, so as to prejudice the rights of third parties to whom this-revocation of agency was utterly unknown and, especially when the members of this firm of Chase & Sons still acted to the *353agent of plaintiff as if they were still clothed with this agency ? We do' not think so.” See 22 Cyc. 1428, 1429, and notes.
It is contended that the vacancy permit issued by Carroll & King, agents of the National Insurance Company, at the instance of McLeod & Gunter, and by the latter handed to Epley, the agent of Sutherland, a short time before the fire, was sufficient of itself to lead Epley to knowledge of the fact that McLeod & Gunter Were no longer the agents of the Federal. We hold that it was not. It was not intended as such, but for an entirely different purpose. It was necessary, in order for the company to terminate the agency of McLeod & Gunter as to this policy, to give either Sutherland or his agent, Epley, actual notice to this effect; constructive notice being insufficient.
A peremptory instruction, if asked, should have been given for the appellant.

Reversed and remanded.